 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       In re Subpoena Duces Tecum served on            C20-93 TSZ
 7     Masters Enterprises, Inc. (Seattle) d/b/a
       Fax List Wholesalers                            MINUTE ORDER
 8

 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

           (1)    The motion, docket no. 1, brought by Robert Kahn, the plaintiff in the
11 action Kahn v. Grand Slam Enterprises, LLC, et al., which is pending in the Northern
   District of Georgia, to compel compliance with a subpoena duces tecum issued to
12 Masters Enterprises, Inc. (Seattle) d/b/a Fax List Wholesalers (“Masters”), see docket
   no. 1-3, is DENIED. The Court is satisfied that Masters, which is not a party to the
13 proceedings in Georgia, has fully responded to the subpoena duces tecum, and that
   Kahn’s demand that Masters submit his personal computer to unlimited forensic analysis
14 is not “proportional to the needs of the case.” See Fed. R. Civ. P. 26(b)(1). Kahn seeks
   various Excel spreadsheets and/or other electronic files or lists that Masters has been
15 unable to locate, and Kahn has made no showing that such materials cannot be obtained
   through other means, for example, from the parties in the underlying matter being
16 litigated in Georgia.

17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to CLOSE this case.
18
            Dated this 31st day of January, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
